                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4    AMERICAN GENERAL LIFE                                Case No.4:16-cv-01375-DMR
                                        INSURANCE COMPANY,
                                   5                   Plaintiffs,                           ORDER REGARDING
                                   6                                                         COUNSEL BRIAN HILLIARD
                                                v.
                                   7
                                        ANTONIO BURRELL, et al,
                                   8                   Defendants.
                                   9
                                              Defendant Burrell’s counsel, Brian Hilliard, did not appear at the October 3, 2018 case
                                  10

                                  11   management conference. The court has learned that Mr. Hilliard has been suspended from

                                  12   practice by the California State Bar for 90 days, commencing August 22, 2018. As a result, Mr.
Northern District of California
 United States District Court




                                  13   Hilliard’s membership in the bar of this district court has been suspended on an interim basis. See
                                  14
                                       In the Matter of Brian Kemp Hilliard, 18-80172 MISC (JD). Defendant Habte’s counsel indicated
                                  15
                                       that his client would like to proceed with the case and take Mr. Burrell’s deposition.
                                  16

                                  17          In light of these developments, Mr. Hilliard shall immediately serve a copy of this order on

                                  18   Mr. Burrell, and shall file a proof of service. By November 2, 2018, Mr. Hilliard shall file a report

                                  19   that updates the parties and court on the status of Mr. Burrell’s representation in this case (for

                                  20   example, whether Mr. Burrell has obtained substitute counsel, or intends to proceed pro se). The

                                  21   report shall also address the effect of the state bar disciplinary action on Mr. Hilliard’s ability to

                                  22   represent Mr. Burrell in this action.

                                  23

                                  24          IT IS SO ORDERED.

                                  25   Dated: October 9, 2018

                                  26
                                  27
                                                                                                      DONNA M. RYU
                                  28                                                                  United States Magistrate Judge
